66 F.3d 308
Bobbiev.Slattery
NO. 94-6304
United States Court of Appeals,Second Circuit.
Aug 15, 1995
Appeal From:  E.D.N.Y. 94-cv-3360

1
AFFIRMED.


2
Decisions Without Reported Opinions' appearing in the Federal Reporter.  The Second Circuit provides by rule for disposition by summary order when a decision is unanimous and each judge believes that 'no jurisprudential purpose would be served by a written opinion.' Decisions without  formal opinions 'shall not be cited or otherwise used inunrelated cases.' Second Circuit Rules, § 0.23, 28 U.S.C.A.)